Citation Nr: 1629969	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  13-26 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an upper respiratory disorder, to include asthma and chronic obstructive pulmonary disease (COPD) due to exposure to depleted uranium.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 2001 to May 2002, March 2003 to August 2003, March 2004 to July 2004, and August 2007 to November 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in New York, New York.  The September 2011 rating decision denied the claim for service connection.  The RO in Newark, New Jersey, currently has jurisdiction over the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran was scheduled for a travel board hearing on May 16, 2016, for which he did not appear.  A review of the records shows that correspondence, dated February 5, 2015 and November 5, 2015, informing the Veteran he was placed on the list of persons wanting to appear at a hearing were returned as undeliverable as addressed.  An April 4, 2016 correspondence was sent to the Veteran's new address notifying him of the date and time of his requested hearing; however in a June 1, 2016 statement, the Veteran indicated he was out of state for a month and a half and was not aware of the scheduled hearing until he returned.  Given the facts above, good cause has been shown for why the Veteran did not appear at his scheduled hearing.  See 38 C.F.R. § 20.702(d).  Therefore, another hearing should be scheduled at the local RO in Newark, New Jersey.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at his local VA Regional Office as soon as practicable.  Provide 

the Veteran and his representative the required advance notice of the date, time, and location of the hearing.  This notice letter must be documented in the claims file.  After the hearing has been conducted, or if the Veteran cancels the hearing or fails to report, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

